Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CALCULATION OF REGISTRATION FEE CHART Proposed Maximum Proposed Maximum Amount of Title of Each Class of Securities to be Amount to be Offering Price per Aggregate Offering Price Registration Registered Registered Shares (1) Fee(1)(2) Common Stock, par value $1.00 4,749,500 $40.97(1) $194,587,015 $13,875 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act of 1933, as amended, based on the average of the high and low prices of the shares reported on the New York Stock Exchange on May 25, 2010. (2) Pursuant to Rule 457(r) under the Securities Act of 1933, as amended. PROSPECTUS SUPPLEMENT Filed Pursuant to Rule 424(b)(5) (To Prospectus dated February 23, 2010) Registration No. 333-165036 4,749,500 Shares Honeywell International Inc. Common Stock The Honeywell International Inc. Master Retirement Trust (the  Selling Stockholder ) is offering 4,749,500 shares of common stock of Honeywell International Inc. ( Honeywell ) contributed by Honeywell to the Selling Stockholder from time to time in one or more private transactions. In addition to (i) the shares of common stock to be offered by this prospectus supplement and (ii) 18,860,904 shares of common stock previously registered for resale pursuant to a prospectus supplement dated February 24, 2010 (net of shares previously sold), as of May 26, 2010, the Selling Stockholder owned 46,300 shares of common stock managed externally by various investment advisers. Honeywells common stock is listed on the New York Stock Exchange, the Chicago Stock Exchange and the London Stock Exchange under the symbol HON. On May 26, 2010, the last reported sale price of Honeywells common stock on the New York Stock Exchange was $42.11. Investing in our common stock involves certain risks. You should carefully consider the risks described under the Risk Factors section of the accompanying prospectus and our filings with the Securities and Exchange Commission. This prospectus supplement should be read in conjunction with, and may not be delivered or utilized without, the prospectus dated February 23, 2010. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is May 26, 2010 Honeywell International Inc. Common Stock This prospectus covers the resale, from time to time, by Honeywell International Inc. Master Retirement Trust (the  Selling Stockholder ), of shares of common stock, par value $1.00 per share, of Honeywell International Inc. ( Honeywell ).
